 In the Matter of ASSOCIATED SPRING CORPORATION (THE WILLIAM D.GIBSON Co.,A DIVISION)andUNITEDSTEELWORKERSOF AMERICA,C. I. O.Case No. 13-R-20694.-Decided November 28, 1944Fyffe & Clarke by Mr. John Harrington,of Chicago, Ill., for theCompany.Messrs. Harry N. HarperandJess Gonzales,of Chicago, Ill., for theUnion. 'Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed . by United Steelworkers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofAssociated Spring Corporation (The William D. Gibson Co., adivision), Chicago, Illinois, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before John H. Hill, Trial Examiner. Said hearing was heldat Chicago, Illinois, orr October 31, 1944.The Company and theUnion appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAssociated Spring Corporation is a Delaware corporation. Itoperates a plant at Chicago, Illinois, known as The William D. GibsonCo., Division of Associated Spring Corporation, where it is engaged59 N. L. R. B., No. 117.598 ASSOCIATED SPRING CORPORATION599in the manufacture of springs, wire forms, and stampings.During1943 the Company purchased raw materials valued inexcess of$100,000, approximately 75 percent of which was shipped to it frompoints outside the State of Illinois.During the same period theCompany sold products valued inexcess of$200,000, over95 percentof which was shipped to points outside the Stateof Illinois.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION' INVOLVEDUnited Steelworkers of America, is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time asthe Union is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of the employees in the unit hereinafter found to be appro-priate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the (meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employees atthe Chicago plant of the Company, excluding office and clerical em-ployees in the general office, expediters, chief tool designer, draftsman,nurse, general manager, factory manager, assistant factory manager,general foremen, chief engineer, chief electrician, head millwright,chief shipping clerk, head of laboratory, foremen, and assistant fore-men, constitute an appropriate bargaining unit.The record indicatesthat there is some question as to whether the timekeepers, shop clerks,and guards should be included in or excluded from the unit.The Company employs nine shop clerks who are paid on an hourlyrate and carried on the factory pay roll.The record discloses thatalthough their work is primarily of a clerical nature, they work in the'The FieldExaminerreported that the Unionpresented 325 membership applicationcards.There are approximately 632 employees in the appropriate unit. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant and assist the various foremen.We shall include the shop clerks,in the unit.The Company employs six persons classified as timekeepers. Theyare considered by the Company to be part of its general office staff andare generally carried on the office pay roll. They perform only clericalfunctions.We shall exclude them from the unit.The Company carries on its pay roll persons classified as watchmenor 'guards.Although they were formerly sworn as auxiliary militarypolice, they have been demilitarized.At the present time they per-form duties normally performed by watchmen.We shall include themin the unit.We find that all production and maintenance employees at the Chi-cago plant of the Company, including watchmen or guards and shop.clerks, but excluding office and clerical employees in the general office,expediters, draftsman, nurse, timekeepers, chief tool designer, generalmanager, factory manager, assistant factory manager, general fore-men, chief engineer, chief electrician, head millwright, chief shippingclerk, head of laboratory, foremen, assistant foremen, and any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved- by means of an election by secret ballot.TheUnion urges that a pay roll as Qf the date of its petition be used to deter-mine eligibility to vote.Since no persuasive reason appears as to why'we should depart from our usual practice, we shall direct that thosereligible to vote shall be the employees in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Associated SpringCorporation (The William D. Gibson Co., a division), Chicago, Illi- ASSOCIATED SPRING CORPORATION601nois, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Thirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees of the Companyin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by UnitedSteelworkers of America, affiliated with the C. I. 0., for the purposesof collective bargaining.